Exhibit 10.2.1
 

   [Sands China Ltd. Letterhead]  

 

 
 
May 10, 2012
 
PRIVATE & CONFIDENTIAL
 
Mr. TRACY, Edward Matthew
 
Present
 
Dear Mr. Tracy,
 
SUBJECT:  CONTRACT RENEWAL
 
On behalf of Venetian Macau Limited (the “Company”), I am pleased to offer you
the following contract renewal based upon the revised terms and conditions in
this letter and subject to all other terms and conditions contained in your
Letter of Appointment for Executive and Supplemental Employment Terms Agreement
dated August 4, 2010, which remain in full force and effect, except those that
conflict with the present document:
 
1.   Effective Date:
August 1, 2011
   
2.   Terms:
The initial terms of employment shall be deemed to have commenced on August 1,
2011.  The term shall terminate upon the close of business on August 26, 2013
thereof (the “Initial Term”).  If for any reason the Employee is not able to
maintain a valid Macau work permit, the term will automatically expire.
   
3.   Duties  and Responsibilities:
Clause 2.3 “Duties and Responsibilities” in your Supplemental Employment Terms
Agreement dated August 4, 2010 is replaced by the following:
     
During the Term, the Employee is employed as President and Chief Executive
Officer of Sands China Ltd. and reports as appropriate to the Las Vegas Sands
Corp Executive Vice President Global Operations (EVPGO).  The Employee is
responsible for and has such powers, duties and responsibilities as are
generally associated with his offices, provided that same may be modified and/or
assigned to the Employee from time to time by the EVPGO, and subject to the
supervision, direction and control of the Board of Directors of the Company.
     
During the Term, the Employee is, among other things, required to focus on the
following areas:
     
a)   Team Work (the Employee’s team and with Las Vegas Sands
Corp.):  understanding and acceptance of Corporate resources and work on a more
effective alignment with Corporate resources;
 
b)   Gaming:  focus on maximizing yield on the floor, working with Mr. Andrew
MacDonald and team;
 
c)   Senior Leadership Team:  review, assess, and prepare a succession plan;
 
d)    Prepare a strategic plan on Macau assets for review pre-budget 2013;
 
e)    Successful opening of the Sheraton;
 
f)    Accelerate the Company’s ramp up of the performance at Cotai Central;

 
Employee’s signature:      /s/ ET     
Page 1 of 5
 
 

--------------------------------------------------------------------------------

 

   [Sands China Ltd. Letterhead]  

 
 
 

 
g)    Successfully launch the Four Seasons Residences.
 
h)    Redevelopment plans for Sands
   
4.   Major Compensation Elements:
Clause 10 “Major Compensation Elements” in your Letter of Appointment for
Executive dated August 4, 2010 is replaced by the following:
   
a)   Monthly Income:
You will be paid a salary of Eight Hundred Three Thousand and Four Hundred
Patacas (MOP803,400.00), PER MONTH, (for reference purposes only, equivalent to
USD1,200,000.00 per annum).  Salary will be reviewed annually in accordance with
the Company’s compensation policies.
   
b)   Incentive Plan:
You will be eligible to participate in the Company’s incentive plan, which is
payable based on the achievement of individual and the Company’s performance
goals.  Your targeted annual incentive opportunity is seventy-five percent (75%)
of your Base Salary per annum for the year 2011, eighty-five percent (85%) of
your Base Salary per annum for the years of 2012 and 2013.
     
In the event that the Employee’s employment could be renewed by the Company for
the period of years 2013 to 2014, your target annual incentive opportunity of
one-hundred percent (100%) of your Base Salary per annum for the year 2013 will
be retroactive.
     
Notwithstanding any other language herein, any payment to you under the
Company’s incentive plan is at the sole and absolute discretion of the Company.
   
5.   Employment Benefit Programs:
Clause 7 “Employment Benefit Programs” in your Supplemental Employment Terms
Agreement dated August 4, 2010 is replaced by the following:
     
You will be eligible to participate in the benefit programs of the Company on
the terms and conditions as offered to your grade level.
     
In addition to the mandatory annual leave (6 days), you will be entitled to 16.5
working days of paid annual leave per year.
     
Details of the benefit programs are described in the Team Member Handbook and
similar materials which will be provided to you.  You agree that except for
those specific benefits that are required under Macau SAR law, all other benefit
programs may be changed or cancelled from time to time at the discretion of the
Company.
     
The Company will inform the Employee of any change on the benefit programs and
if the Employee does not oppose such change or does not communicate such
opposition in written to the Company within 60 days, the change is deemed
accepted by the Employee.
   
a)   Home Leave
       Allowance:
The Employee is entitled to four (4) business class airfare return tickets to
Pennsylvania, USA, per year, for Employee and Spouse and two (2) business class
airfare return tickets from Pennsylvania, USA to Macau, per year, for the
Employee’s dependent.

 
 
Employee’s signature:      /s/ ET     
Page 2 of 5
 
 

--------------------------------------------------------------------------------

 

   [Sands China Ltd. Letterhead]  

 
 
6.   Termination:
Clause 8.2 “Termination Without Cause” in your Supplemental Employment Terms
Agreement dated August 4, 2010 is varied as follows:
   
a)   Termination by the
Company without
cause, Executive Death
or Disability:
1) Immediate vesting of all granted options, the exercise of such options shall
be governed in all other aspects by the plan under which they were granted;
2) Six (6) months base salary in lump sum payment;
3) Pro-rated bonus for the year of termination when and if the bonus for the
year will be awarded to other Executives in the Company.
   
7.   Upon the End of the agreement:
1) Immediate vesting of all granted options, the exercise of such options shall
be governed in all other aspects by the plan under which they were granted;
 
2) Pro-rated bonus for the year of termination when and if the bonus for the
year will be awarded to other Executives in the Company.
   
8.   Termination by the Employee
    for Good Reason:
The Executive may terminate employment hereunder during the Term for Good Reason
(as such term is defined below), on the terms and in the manner set forth in
this Agreement.
     
1)         “Good Reason” shall mean any of the following:
     
(i) a material breach of this Agreement by the Company; (ii) a reduction in the
Employee’s Base Salary; (iii) a material change in the duties and
responsibilities of office that would cause the Employee’s position to have less
dignity, importance or scope than intended at the Effective Date as set forth
herein; or (iv) a “change of control” as defined in the Plan; provided, however,
that “Good Reason” shall not be deemed to occur solely as a result of a
transaction in which the Company becomes a subsidiary of another company,
assuming no “change of control”, so long as the Employee’s duties and
responsibilities of office are not materially changed as they relate solely to
the Company;
     
2)        If the Employee determines that Good Reason exists for termination of
this Agreement and Employee’s employment with the Company for any of the reasons
described in Section 7b)1) above, the Employee shall provide the Company with
written notice of the Employee’s intention to terminate the Employee’s
employment.  Such notice shall include a reasonably detailed description of the
alleged grounds for termination.  The Company shall have thirty (30) business
days from the date of its receipt of such notice within which to cure the
alleged grounds for termination.
   
9.   Stock:
It is the Company intention to grant additional 260,000 SCL stock options,
subject to required approval by the Remuneration Committee.  These stock options
become effective for the proposes of clause 6 of this letter.  The Employee may
become eligible for additional equity if in compliance with Company future
equity programs or company discretion.

 
 
Employee’s signature:      /s/ ET     
Page 3 of 5
 
 

--------------------------------------------------------------------------------

 

   [Sands China Ltd. Letterhead]  

 
 
10.   Employment Location:
Clause 12 “Employment Location” in your Letter of Appointment for Executive
dated August 4, 2010 is varied as follows:
     
Sands Macao Hotel, The Venetian Macao-Resort-Hotel, The Plaza Macao, Sands Cotai
Central or any other Hotels in Macau owned by the Employer and/or subsidiary
owned by or other related affiliated of the Company, subject to change at the
Company’s discretion.
   
11.   Transfer:
Clause 17 “Transfer” in your Letter of Appointment for Executive dated August 4,
2010 is replaced by the following:
     
You may be transferred to another position or to another premises or properties
of the Company in Macau SAR, as long as it is consistent with your skills,
qualifications and experience at the sole discretion of the Company.  You agree
that this agreement may also be transferred to the following but not limited to
Sands Macao Hotel, The Venetian Macao-Resort-Hotel, The Plaza Macao, Sands Cotai
Central and/or subsidiary owned by or other related affiliated company of
Venetian Macau Limited.  Any transference shall be communicated to you in
writing.  The terms and conditions of this letter will continue to apply to that
new position.
     
You hereby also agree to be assigned, at any time during your employment with
the Company, to any other Macau affiliates of the Company (meaning parent,
subsidiary or/and affiliated of the Company) at the sole discretion of the
Company.  This assignment will only be effective after communicated to you in
writing by a letter of transfer signed by the Company and/or the relevant
affiliate.  In any event, your assignment to the affiliate will not affect your
vested rights at the time of transfer.
     
You hereby acknowledged that in any case of transference there will be no cause
for termination of your employment agreement.
You also agree that you will not claim nor receive any compensation for any such
change in position or assignment to another company unless agreed in writing by
the Company.

 
 
Employee’s signature:      /s/ ET     
Page 4 of 5
 
 

--------------------------------------------------------------------------------

 

   [Sands China Ltd. Letterhead]  

 

 
This letter and any other side letter related to your appointment, signed by
both parties shall be read together with and form an integral part of your
Letter of Appointment for Executive and Supplemental Employment Terms Agreement
dated August 4, 2010.
 
The proposed conditions are only binding upon your signature of this letter and
necessary approval from the SCL board of Directors.  Please indicate your
acceptance of these employment terms and conditions by signing below and
returning the signed copies to Senior Vice President of Human Resources, no
later than May 16, 2012.
 
Yours Sincerely,
For and on behalf of
Venetian Macau Limited
 
Accepted by:

 
 
 

/s/ Michael A. Leven   /s/ Edward Matthew Tracy
Michael A. Leven
Director
 
TRACY, Edward Matthew
     
Date:  10 May 2012
 
Date:  10 May 2012





 
 
 
 
Employee’s signature:      /s/ ET     
Page 5 of 5
 
 

--------------------------------------------------------------------------------
